IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00355-CV

                            IN RE SIDNEY BIGHAM


                               Original Proceeding



                          MEMORANDUM OPINION


      In this original proceeding, Relator Sidney Bigham seeks mandamus relief on the

Respondent trial judge’s denial of Sidney’s motion to transfer the underlying SAPCR

case pending in Limestone County to Sidney’s pending divorce suit pending in Dallas

County. We will conditionally grant relief.

      Sharon Bigham, Sidney’s sister, has had possession of Sidney’s two children,

D.S.B. and K.A.B., for several years while Sidney was in prison. Alicia Bigham, Sidney’s

wife and the mother of the children, apparently has been in and out of jail, and at the

time of the underlying hearing, she was in state jail. According to Sharon’s response to

the mandamus petition, on May 16, 2013 (and shortly before Sidney was to be released
from prison), Sharon filed a Suit Affecting the Parent-Child Relationship (SAPCR) in the

87th District Court in Limestone County and applied for temporary orders. On June 6,

2013, the Respondent trial judge signed temporary orders that included appointing

Sharon as temporary sole managing conservator of Sidney and Alicia’s two children.

Sharon’s response confirms the entry of the temporary orders.

        On June 12, 2013, Sidney filed an original petition for divorce against Alicia and

in the interest of D.S.B. and K.A.B. in the 301st District Court in Dallas County.

Thereafter, in the SAPCR suit, Sidney filed a “motion to transfer and consolidate” and

requested the transfer of the SAPCR suit to the divorce action pending in Dallas

County. Sharon filed an answer to the motion that contained a general denial.1 During

the evidentiary hearing on Sidney’s motion, Sharon did not dispute that Sidney had

filed for divorce in Dallas County.2 At the conclusion of the hearing, Respondent

denied Sidney’s motion. Sidney’s record included a certified reporter’s record of the

hearing on his motion to transfer and consolidate.




1
  We do not have a full record of the SAPCR suit, but it appears that Sharon did not file a controverting
affidavit under Family Code section 155.204 and that Sidney’s motion should have been granted without
a hearing. See TEX. FAM. CODE ANN. § 155.204(c) (West 2008); see also id. § 103.002(c) (applying chapter
155’s procedures); In re Middlebrook, 7 S.W.3d 262, 264 (Tex. App.—Waco 1999, orig. proceeding) (holding
that transfer of SAPCR suit is mandatory without hearing if no controverting affidavit is filed).
2
  Sidney’s record includes a certified copy of his divorce petition. The SAPCR suit’s temporary orders,
the motion to transfer and consolidate, Sharon’s answer to the motion, and Respondent’s order on the
motion to transfer are neither certified nor sworn. See TEX. R. APP. P. 52.7(a)(1). But from Sharon’s
response to the mandamus petition and from the reporter’s record, the authenticity of these documents is
not at issue. Moreover, Sidney’s amended mandamus petition includes his sworn verification that the
petition’s facts are true and a Rule 52.3(j) certification. Thus, to expedite our decision and in the interest
of justice, we invoke Rule 2 to suspend the requirements of Rule 52.7(a)(1) as to the uncertified and
unsworn SAPCR suit documents.


In re Bigham                                                                                           Page 2
          In making its oral ruling, Respondent acknowledged the mandatory transfer

provision in subsection 155.201(a)3 but asserted that there was another mandatory

transfer provision in the statute pertaining to where the child had resided for six

months.4 The written order denying Sidney’s motion to transfer states: “The Court

determined that the 87th Judicial District Court of Limestone County, Texas, has

continuing, exclusive jurisdiction of this case as provided for by section 155.002 of the

Texas Family Code.”5

          In his mandamus petition, Sidney asserts that Respondent erroneously denied

his motion to transfer the SAPCR suit to Dallas County. We will grant mandamus relief


3
    That subsection provides:

          (a) On the filing of a motion showing that a suit for dissolution of the marriage of the
          child’s parents has been filed in another court and requesting a transfer to that court, the
          court having continuing, exclusive jurisdiction of a suit affecting the parent-child
          relationship shall, within the time required by Section 155.204, transfer the proceedings
          to the court in which the dissolution of the marriage is pending. The motion must
          comply with the requirements of Section 155.204(a).

TEX. FAM. CODE ANN. § 155.201(a) (West 2008).

4
  This may have been a reference to subsection 155.201(b), which provides: “If a suit to modify or a
motion to enforce an order is filed in the court having continuing, exclusive jurisdiction of a suit, on the
timely motion of a party the court shall, within the time required by Section 155.204, transfer the
proceeding to another county in this state if the child has resided in the other county for six months or
longer.” TEX. FAM. CODE ANN. § 155.201(b). But subsection 155.201(b) does not apply here, and in her
response to Sidney’s mandamus petition, Sharon does not cite any statutory authority for retention of the
SAPCR suit in Limestone County; she only asserts: “Because the children had resided in Limestone
County, Texas continuously since at least 2009 with Petitioner Sharon Bigham, it was deemed that it was
in the best in interest of the children to retain the case in the 87th District Court.”
5
 A court acquires continuing, exclusive jurisdiction when it renders a final order in an original SAPCR
case. In re G.R.M., 45 S.W.3d 764, 766 (Tex. App.—Fort Worth 2001, no pet.) (citing TEX. FAM. CODE ANN.
§ 155.001(a)). In this case, it appears that, at the time of the denial of Sidney’s motion, the 87th District
Court had entered only temporary orders, which are not final and appealable. In re N.J.G., 980 S.W.2d
764, 767 (Tex. App.—San Antonio 1998, no pet.) (citing TEX. FAM. CODE ANN. § 105.001(e)). But even if the
87th District Court had continuing, exclusive jurisdiction, the mandatory-transfer provision in subsection
155.201(a) would still require transfer to the court of the parents’ divorce suit. See TEX. FAM. CODE ANN. §
155.201(a) (quoted supra note 2).


In re Bigham                                                                                             Page 3
if there has been an abuse of discretion and the relator has no adequate remedy by

appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135-38 (Tex. 2004) (orig. proceeding). A

trial court abuses its discretion when it misapplies the law to the established facts of the

case.   Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991).        There is no

adequate remedy by appeal for the erroneous denial of a mandatory transfer under the

Family Code. In re Hancock, No. 13-09-00123-CV, 2009 WL 1089481, at *1 (Tex. App.—

Corpus Christi Apr. 23, 2009, orig. proceeding).

        The Family Code provides for the mandatory transfer of a SAPCR suit to a suit

for dissolution of the marriage of the child’s parents in another court. TEX. FAM. CODE

ANN. § 6.407 (West 2006); id. § 103.002(b) (West 2008); id. § 155.201(a); see Hancock, 2009
WL 1089481, at *1-2; In re Middlebrook, 7 S.W.3d 262, 264 (Tex. App.—Waco 1999, orig.

proceeding).   The Family Code requires that the SAPCR suit be united with the

dissolution suit if the two proceedings are filed separately. In re Allen, 593 S.W.2d 133,

136-37 (Tex. Civ. App.—Amarillo 1979, no writ).

        Because we conclude that Respondent had no discretion to deny Sidney’s motion

to transfer, we conditionally grant the petition for writ of mandamus. Our writ will

issue only if Respondent fails (1) to vacate his written order denying Sidney’s motion to

transfer and (2) to enter an order transferring the underlying SAPCR suit to the 301st

District Court in Dallas County within twenty-one days.




                                                   REX D. DAVIS
                                                   Justice


In re Bigham                                                                          Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition conditionally granted
Opinion delivered and filed January 23, 2014
[OT06]




In re Bigham                                   Page 5